Citation Nr: 1716203	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-44 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 27, 2009, for the award of a 20 percent disability rating for chronic osteomyelitis of the left humerus.

REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2013, the Board remanded the issue to the agency of original jurisdiction (AOJ) for additional development.  The Board also referred a motion alleging clear and unmistakable error (CUE) in a November 1963 RO decision to the extent it assigned a 0 percent disability rating for osteomyelitis in the left humerus.  Upon remand, the RO issued a rating decision in April 2014 finding that CUE existed in the rating decision dated November 14, 1963, to the extent it assigned a noncompensable evaluation for osteomyelitis, chronic, left humerus.  A 10 percent disability rating was assigned for this disability effective September 25, 1963.  
Having been resolved in his favor, the motion involving CUE in the November 1963 rating decision is not directly within the scope of this appeal.  

In addition, the Veteran withdrew his increased rating claim at the time of the May 2013 Board decision.  Thus, a claim for a rating in excess of 20 percent is not within the Board's jurisdiction.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  

 In April 2016, the Board again remanded the claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence does not show a factually ascertainable increase in the Veteran's left cubital tunnel syndrome symptomatology indicating that his disability more closely approximated a rating in excess of 20 percent prior to January 27, 2009. 



CONCLUSION OF LAW

The criteria for an effective date prior to January 27, 2009 for left cubital tunnel syndrome are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, 4.71a, Diagnostic Code 5000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in May 2009 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Also, the Veteran was afforded VA examinations in February 2009, May 2009, September 2012, May 2016, and a medical opinion August 2016.  The Board finds the examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because it described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

In May 2013, the Board remanded the claim for procurement of outstanding treatment records from the Westside VA Outpatient Clinic in Chicago, Illinois.  The RO made several attempts but was unsuccessful as indicated by a March 2014 response from the custodian of records stating that were no records for the Veteran, including after a check of "[a]ll areas of storage."     

In March 2016, the Board again remanded the claim for a VA examination and opinion regarding the nature and severity of the Veteran's chronic osteomyelitis of the left humerus since September 25, 1963.  The Board also directed the RO to send the Veteran a letter informing him that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his post-service symptoms since September 1963 to potentially include the diaries he brought to the February 2009 VA examination.  The Veteran was afforded the requested examination in May 2016 and an addendum opinion was issued in August 2016.  The RO also requested additional lay statements from the Veteran in April 2016 and May 2016.  In a November 2016 letter, the Veteran provided a statement asserting his arguments but did not provide any additional evidence. 

Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Relevant Legal Principles 

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

Until recently, VA's administrative claims process recognized both formal and informal claims.  See Norris v. West, 12 Vet. App. 413, 416 (1999); Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (amending, inter alia, 38 C.F.R. § 3.155, entitled "Informal claims").  Prior to March 24, 2015, 
38 C.F.R. § 3.157(b)(1) provided that, in certain circumstances, a VA report of examination or hospitalization for a previously established service-connected disability "will be accepted as the date of receipt of a[n informal] claim" for an increased evaluation.  38 C.F.R. § 3.157(b)(1) (2014) (repealed by 79 Fed. Reg. at 57,696) (effective March 24, 2015); see Pacheco v. Gibson, 27 Vet. App. 21, 24-30 (2014) (en banc).  The purpose of  3.157(b)(1) was "to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability [was] already service connected and the findings of a VA report of examination or hospitalization demonstrate[d] that the disability has worsened."  Massie v. Shinseki, 25 Vet. App. 123, 132 (2011), aff'd, 724 F.3d 1325 (Fed. Cir. 2013).

In that situation, the date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b) (2014). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims file.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  Id.  

Factual Background & Analysis

During service, the Veteran sustained trauma to his left upper arm, which resulted in an infection of his humerus bone.  It was treated with surgical biopsy and warm soaks.  After the drainage had ceased, the surgical cut was allowed to heal closed.  He was discharged from the hospital in May 1963 with a diagnosis of chronic osteomyelitis.  Prior to his discharge, however, he was given a physical examination which revealed old surgical scars on the left arm, which were nonadherent and nontender.  There was no evidence of "activity" during the August 1963 examination; however X-rays were interpreted as showing a chronic process, but no evidence of any acute or subacute activity with regard to bone destruction or reactive bone.  

The Veteran filed a claim for VA compensation for an infection in his upper left arm in October 1963.  Service connection was granted and a 0 percent, or noncompensable, disability rating was assigned in a November 1963 RO decision.  

In September 1964, less than one year after the RO decision granting service connection, the Veteran wrote to request an increase in his disability rating.  He indicated that he was receiving treatment for the arm at the VA Westside Outpatient Clinic as of September 1964.  The RO replied with a letter in the same month informing the Veteran that to support his claim for an increase, he needed to submit a physician's statement supporting the claim, or the dates, names, and addresses of VA medical care.  If he did none of these things, the RO informed him that no further action could be taken on his claim.  

The RO did not acknowledge the Veteran's statement that he was receiving treatment for his arm at the VA Westside Outpatient Clinic as of September 1964.  No further action was taken on his claim.  As a result, the Veteran's claim remained pending.  See 38 C.F.R. § 3.160(c) (a pending claim is defined as "an application, formal or informal, which has not been finally adjudicated"); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009). 

In January 2009, the Veteran submitted an additional request for an increased rating for his chronic osteomyelitis of the left humerus.  In a June rating decision the RO increased the Veteran's rating to 20 percent rating for chronic osteomyelitis of the left humerus effective January 27, 2009.  The Veteran contends that an effective date prior to January 27, 2009, is warranted for the award of a 20 percent rating for chronic osteomyelitis of the left humerus.  

Given the procedural history of this case and the fact that the Veteran's increased rating claim has been pending since September 1964, the issue on appeal is whether the preponderance of the evidence shows that the Veteran met the schedular criteria under 38 C.F.R. § 4.71a, DC 5000, for assignment of a 20 percent rating prior to January 27, 2009.  

On this basis, the Board notes that the rating schedule for osteomyelitis has not been amended since February 1, 1962.  See 38 C.F.R. § 4.71a, DC 5000; 38 C.F.R. Appendix A to Part 4-Table of Amendments and Effective Dates Since 1946.  Thus, the rating criteria have stayed the same since the Veteran's separation from service.  

Osteomyelitis is rated under DC 5000, which pertains to acute, subacute, or chronic osteomyelitis.  A 20 percent rating is assigned for osteomyelitis with discharging sinus or other evidence of active infection within the past 5 years.  38 C.F.R. 
§ 4.71a, DC 5000. 

The Board finds that based on a review of the competent lay and medical evidence of record, there is no evidence to establish that the Veteran's service-connected chronic osteomyelitis of the left humerus more nearly approximated the criteria for a 20 percent rating prior to January 27, 2009. 

Unfortunately, there is little evidence indicating the severity of the Veteran's condition since service connection was granted in November 1963.  The only relevant evidence appears in a November 1977 statement from the Veteran indicating that he had a "great deal of pain" since his separation from service.  
However, there is no evidence bearing on the severity of the Veteran's symptoms throughout the intervening years.  

The Veteran was afforded VA examinations in February 2009, May 2009, and September 2012.  The Board carefully reviewed all VA examination reports of record but finds that each examination addressed the severity of the Veteran's symptoms at the time of the examination and did not address the severity of the Veteran's symptoms from 1963.  Also of record are the Veterans VA treatment records beginning from June 2009.  Unfortunately, the Veteran's VA treatment records do not show osteomyelitis with discharging sinus or other evidence of active infection within the past 5 years to warrant a 20 percent rating prior to January 27, 2009.  38 C.F.R. § 4.71a, DC 5000. 

In an August 2016 medical opinion, the VA examiner opined that the level of severity of the Veteran's chronic osteomyelitis of the left humerus is mild.  The examiner reported that it is chronic non progressive osteomyelitis.  It began in 1963 and a bone scan in 2009 showed very weak activity still.  The examiner reasoned as follows:

The severity of the condition over time has been mild with progression of degenerative findings of the humerus and shoulder.  The degenerative changes of the shoulder have progressed from moderate in 2009 to moderate/severe in 2015.  This is based upon x-rays.  The frequency of symptoms in the arm itself were reported as 30 percent of the time in 2009 primarily due to cold.  The shoulder portion of pain and reduced range of motion is all the time.  There has not been any significant flare ups or specific episodes of worsening over the years.  We have 2009, 2012, and 2015 C&P examination findings of flexion/abduction of 114/116 then 120/120 then 110/95.  This is an overall mild reduction over the last 7 years and may represent normal fluctuations of this function.  There are no records that document additional episodes or specific functional evaluation of the shoulder in the record. 

The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for her opinion, and her opinion was based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In sum, there is no competent lay or medical evidence of record indicating that the Veteran's chronic osteomyelitis of the left humerus more nearly approximated the criteria for a 20 percent rating prior to January 27, 2009.  As such, entitlement to a 20 percent rating prior to January 27, 2009 is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than January 27, 2009, for the award of a 20 percent disability rating for chronic osteomyelitis of the left humerus is denied. 

____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


